Title: To Benjamin Franklin from Pomeroys & Hodgkin, 18 March 1767
From: Pomeroys & Hodgkin
To: Franklin, Benjamin


Sir
London 18 March 1767
We inclose You the Revd. Mr. Coopers two Sermons, Our freind Mr. Nicholas Boylston sent us, which we esteem deserving the high character he gives of Mr. Cooper, which You will please to forward to Glasgow as soon as possible to procure his degree of Doctor in Divinity, what ever charges You may be at shall be repaid You with the greatest gratitude by Sir Your most humble Servants
Pomeroys & Hodgkin
 Addressed: To / Dr Franklin / Craven street / Strand
